              Case 2:19-cv-03110-HB Document 17 Filed 10/15/19 Page 1 of 2
.....

                                      UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF PE~'NSYL VANIA


        MERRY REED, et al.,

                       Plamltjfs,

        v.                                                          Civil Action No. 2: l 9-cv-3110

        ARRAIGNMENT COURT MAGISTRATE
        JUDGES FRANCIS BERNARD, et al.,                                                  FILED
                       Defendants.                                                       OCT 15 2019
                                                                                       KATE BARKMAN, Clerk
                                                                                  Qy               Oep. Clerk

                                                STIPULATION

               WHEREAS, Plaintiffs Merry Reed and Philadelphia Bail Fund filed the Complaint in this

        matter on July 17, 2019; and

               WHEREAS, by agreement, Defendant Arraignment Court Magistrates filed a motion to

        dismiss on September 4, and Defendant Sheriff Jewel Williams filed his motion to dismiss on

        September 18; and

               WHEREAS, the parties stipulated that Plaintiffs would file a consolidated brief in

        opposition to those motions on or before October 9, and the Court entered that stipulation as an

        Order; and

               WHEREAS, Plaintiffs seek a one-week extension to file their consolidated opposition

        brief to address the various arguments raised in the motions to dismiss; and

               WHEREAS, the parties have conferred and Defendants' consent to the requested

        extension;
...   .          Case 2:19-cv-03110-HB Document 17 Filed 10/15/19 Page 2 of 2
                  Pursuant to United States District Court for the Eastern Distnct of Pennsylvania Local

          Rule of Civil Procedure 7.4, the parties in the above action stipulate and agree that Plaintiffs'

          time to file a consolidated brief in opposition to Defendants' motions to dismiss be extended one

          week, with the opposition brief due on or before October 16, 2019.

          Dated: October 4, 2019

           Isl Mtchael Berry                                    Isl Sean J McGrath
           Michael Berry                                        AmyM. Kirby
           Paul J. Safier                                       Sean J. McGrath
           Ballard Spahr LLP                                    City of Philadelphia Law Department
           1735 Market Street, 51 st Floor                      1515 Arch Street, 15th Floor
           Philadelphia, PA 19103                               Philadelphia, PA 19102
           Tel.: 215-665-8500                                   Counsel for Defendant Sheriff Williams
           Fax: 215-864-8999                                    City of Philadelphia
           berrym@ballardspahr.com
           safierp@ballardspahr.com                             Isl Mtchael Daley
           mcdonaldm@ballardspahr.com                           Michael Daley, Esquire
                                                                Attorney 1.D. No. PA77212
                                                                Megan L. Davis, Esquire
          Robert D. Friedman*
                                                                Attorney I.D. No. PA32I341
          Nicolas Y. Riley**
                                                                Administrative Office of PA Courts
          Institute for Constitutional Advocacy &
                                                                1515 Market Street, Suite 1414
             Protection
                                                                Philadelphia, PA 19102
          Georgetown University Law Center
                                                                legaldepartmetn@pacourts.us
          600 New Jersey Avenue NW
                                                                (215) 560-6300, Fax: (2015) 560-5486
          Washington, DC 20001
          Tel.: 202-662-4048
          Fax: 202-662-9248
          rdf34@georgetown.edu
          nr53z@georgetown.edu
           * Admitted to practice in the District of
             Columbia (No. 1046738); admitted pro hac
              vzce.
           ** Admitted to practice in New York (NY
              Registration No. 5039607); admitted pro hac
              vzce.
          Counsel for Plamtt.ffs
                                                                        SO ORDERED:




                                                           2
